Citation Nr: 9915420	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-32 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for back pain due to 
undiagnosed illness.

2.  Entitlement to service connection for tiredness and 
weakness due to undiagnosed illness.

3.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

4.  Entitlement to service connection for insomnia due to 
undiagnosed illness.

5.  Entitlement to service connection for skin rash due to 
undiagnosed illness.

6.  Entitlement to service connection for varicose veins due 
to undiagnosed illness.

7.  Entitlement to service connection for joint pain due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1997, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No objective medical evidence has been presented which 
indicates that the veteran has a chronic undiagnosed illness 
characterized by back pain, tiredness and weakness, memory 
loss, insomnia, skin rash, varicose veins, and joint pain.

2.  The veteran's claimed back disorder has been attributed 
to known clinical diagnoses.

3.  The veteran's complaints of tiredness and weakness have 
not been shown to be the manifestations of a chronic 
disorder.

4.  The veteran's complaints of memory loss have not been 
shown to be the manifestations of a chronic disorder.

5.  The veteran's complaints of insomnia have not been shown 
to be the manifestations of a chronic disorder.

6.  The veteran's claimed skin disorder has been attributed 
to known clinical diagnoses.

7.  The veteran's varicose veins have been attributed to 
known clinical diagnoses.

8.  The veteran's claimed joint pains have been attributed to 
known clinical diagnoses in some instances, and in others 
have not been shown to be manifestations of a chronic 
disorder.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for back 
pain due to undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

2.  The claim for entitlement to service connection for 
tiredness and weakness due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

3.  The claim for entitlement to service connection for 
memory loss due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

4.  The claim for entitlement to service connection for 
insomnia due to undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

5.  The claim for entitlement to service connection for skin 
rash due to undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

6.  The claim for entitlement to service connection for 
varicose veins due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.317 (1998).

7.  The claim for entitlement to service connection for joint 
pain due to undiagnosed illness is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Furthermore, under 38 C.F.R. § 
3.317 (1998) the Secretary of VA is authorized to compensate 
a Persian Gulf veteran who exhibits objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
including but not limited to signs or symptoms such as 
headaches and involving the gastrointestinal system, during 
active service or to a degree of 10 percent or more after 
service.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, or the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  

The three elements of a well-grounded claim are:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, as for the second 
element, the kind of evidence to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required.  Id at 93.


1.  Entitlement to service connection for back pain due to 
undiagnosed illness.

A review of the veteran's service medical records shows a 
complaint regarding a back disorder by history.  He reported 
that this occurred in February 1991, but that he was not 
attended by a doctor.  He specifically denied recurrent back 
pain.  On separation examination he was noted to have a small 
lipoma in the paralumbar region.  It was examined and noted 
to be asymptomatic.  No further treatment for a lipoma is 
contained in the record.  No findings regarding the claimed 
back injury in February 1991 were noted on separation 
examination.  His back was evaluated as normal, aside from 
the lipoma.

Post-service medical records show the veteran complaining of 
low back pain in October 1995.  VA X-ray examination showed 
mild levo-lumbar scoliosis.  There was no apparent 
spondylolysis or spondylolisthesis.  Treatment records dated 
in December 1997 showed the veteran complaining of pain in 
the cervical spine.  Private records, dated in October 1997, 
showed apparent bulging annuli at C5-6 and T1-2, but no major 
disc herniations.  

The veteran's complaints of back pain have been attributed to 
mechanical causes and have been assigned diagnoses.  The 
veteran's claim for service connection for a back disorder 
caused by an undiagnosed illness is not well grounded and is 
denied.


2.  Entitlement to service connection for tiredness and 
weakness due to undiagnosed illness.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of tiredness or 
weakness, nor is there any note of such symptoms attributable 
to an undiagnosed illness.  Post service medical records show 
the veteran first complaining of weakness and dizziness in 
February 1995.  He was diagnosed with peripheral venous 
insufficiency.  On VA examination, in October 1995, he again 
made a non-specific complaint of tiredness and weakness.  No 
objective findings were noted, and no further treatment or 
complaints have been shown.  

Service connection for an undiagnosed illness contemplates 
that the illness be chronic.  The veteran's complaints of 
tiredness and weakness are not substantiated by any objective 
evidence, nor do they continue after the October 1995 
complaint.  The February 1995 complaint led to a diagnosis of 
peripheral venous insufficiency, and cannot be considered to 
have been caused by an undiagnosed illness.  The Board 
considers the veteran's only other report of tiredness and 
weakness to be insufficient evidence to indicate a chronic 
condition.


3.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

Service medical records are completely negative for 
complaints of, treatment for, or diagnosis of a disorder 
manifested by memory loss.  VA treatment records, dated in 
January 1994, show the veteran reporting no psychiatric 
treatment, and no history of psychiatric problems.  His only 
complaint at that time was that he sometimes had poor impulse 
control.  On VA examination in October 1995 he complained of 
non-specific memory loss.  No complaints or treatment are 
shown since that time.

The Board finds that the veteran's single nonspecific 
complaint of memory loss does not indicate a chronic 
disorder.  In January 1994 he made no such complaint when 
specifically asked about any psychiatric problems or 
treatment related to service in the Persian Gulf.  His claim 
is not well grounded as the evidence does not indicate a 
chronic disorder manifested by memory loss.


4.  Entitlement to service connection for insomnia due to 
undiagnosed illness.

A review of the veteran's service medical records shows 
complaints of insomnia on return from the Persian Gulf.  VA 
records, dated in May 1991, shortly after the veteran's 
return, also show a complaint of insomnia.  Service medical 
records attributed these complaints to jet lag and circadian 
rhythm changes.  It was also noted that the veteran had 
somatic complaints secondary to jet lag.  VA records also 
attributed the insomnia to jet lag.  He again complained of 
insomnia in January 1993.  A tentative diagnosis of civilian 
life adjustment problem was rendered.

VA records dated in January 1994, show the veteran reporting 
that he had no sleep disturbances related to his service in 
the Persian Gulf.  He gave a history of insomnia when he 
arrived from the Gulf, but noted that this problem had 
improved.  He denied psychiatric treatment or problems other 
than occasionally poor impulse control accompanied by 
increased anger.

On VA examination, conducted in October 1995, he made a non-
specific complaint of insomnia.  No further complaints or 
treatment are shown.  The Board concludes that the veteran 
does not currently have a chronic disorder manifested by 
insomnia.  The record shows that he made some complaints 
about insomnia on return from the Gulf.  These complaints 
were attributed to jet lag.  In January 1994 he reported that 
this problem had improved and he made no complaints regarding 
it.  In October 1995 he made a non-specific complaint of 
insomnia.  No objective findings were noted.  As his 
complaints of insomnia are not shown to manifest a chronic 
disorder his claim for service connection is not well 
grounded.


5.  Entitlement to service connection for skin rash due to 
undiagnosed illness.

A review of the veteran's service medical records shows him 
giving a history of a skin rash in Saudi Arabia on separation 
examination in April 1991.  His skin was evaluated as normal, 
and it was noted that this rash had resolved.  

VA records, dated in January 1993, show the veteran 
complaining of a generalized milia since returning from the 
Persian Gulf.  A diagnosis of eczematous dermatitis was 
rendered.  VA records, dated in January 1994, show the 
veteran reporting that he had a skin rash during his service 
in the Persian Gulf.  He reported ever present pruritus.  An 
assessment of intertrigo was entered.

The report of a VA skin examination, conducted in December 
1995, shows the veteran complaining of an itchy rash on the 
trunk, scalp, and upper extremities since the Gulf War.  He 
reported using topical steroidal creams and antihistamines 
with a complete resolution of the skin rash.  He claimed 
moderate to severe itching every day, more prominent at 
night.  Examination showed erythematous follicular, 
eczematous patches covering about 20-25 percent of the skin.  
The diagnosis was eczematous dermatitis.  The examiner stated 
that the possibility of chronic contact dermatitis could not 
be ruled out.

The veteran's skin disorder is not shown to be related to 
service.  The only service medical record which notes a skin 
rash shows it as resolved, and notes it as history only.  No 
medical evidence or opinion has attributed the veteran's 
current eczematous dermatitis to his active military service.  
As the veteran's skin disorder was diagnosed as eczematous 
dermatitis in January 1993, it is no longer an undiagnosed 
disorder.  Therefore, his claim for service connection for a 
skin disorder due to an undiagnosed illness is not well 
grounded.


6.  Entitlement to service connection for varicose veins due 
to undiagnosed illness.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of varicose veins.  
On separation examination, in April 1994, he gave a history 
of leg cramps.  No objective findings were noted.  His legs 
were evaluated as normal.  It was noted that these leg cramps 
were occasional and had begun to occur prior to his recall to 
active duty for Persian Gulf service.  No medical evidence or 
opinion has attributed the veteran's inservice leg cramps to 
his varicose vein disorder.

Private medical records, dated in December 1994, show a 
diagnosis of deep and superficial venous insufficiency, 
bilaterally, more significant on the left side.  The report 
of a VA veins and arteries examination, conducted in October 
1995, shows the veteran complaining of cramps in the left leg 
associated with a burning sensation for the prior year.  
Examination showed dilated, tortuous, sacculated varicose 
veins.  The diagnoses were left below knee varicose veins, 
and deep and superficial venous insufficiency bilaterally, 
more significant on the left.

The veteran's claim for service connection for an undiagnosed 
illness manifested by varicose veins is not well grounded.  A 
diagnosis regarding this symptomatology has been rendered, as 
indicated above.  Additionally, varicose veins are not a 
symptom of an undiagnosed Persian Gulf disorder listed in 
38 C.F.R. § 3.317.


7.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

A review of the veteran's service medical records shows no 
complaints of, treatment for, or diagnosis of joint pain.  He 
was noted to be taking Motrin for muscle aches and cramps, 
but he specifically denied swollen or painful joints, bone 
joint or other deformity, arthritis rheumatics or bursitis, 
trick or locked knee, painful shoulder or elbow, lameness, 
and recurrent back pain.

Post service medical records show a complaint of leg cramps 
in March 1993.  A diagnosis of peripheral venous 
insufficiency and nocturnal recumbency cramps was entered.  
On VA examination in October 1995, the veteran complained of 
pain in both knees, failure of the right knee, pain in both 
elbows, the shoulders, and the back.  The back disorder has 
been dealt with earlier in this decision and will not be 
repeated here.  Diagnoses of bilateral elbow epicondylitis, 
and tendinitis of the right knee were entered.  

No complaints regarding these conditions were entered prior 
to the October 1995 examination, and no treatment has been 
shown since that time.  The veteran's right knee complaints 
have been diagnosed as tendinitis.  His bilateral elbow 
complaints have been diagnosed as epicondylitis.  These 
claims are not well grounded as they have been diagnosed and 
can no longer be considered undiagnosed illnesses.  

The veteran's left knee and bilateral shoulder complaints are 
not chronic.  The objective evidence of record does not show 
chronic disorders manifested by left knee pain and bilateral 
shoulder pain.  

The Board concludes that the veteran's claims for service 
connection for an undiagnosed illness manifested by back 
pain, tiredness and weakness, memory loss, insomnia, skin 
rash, varicose veins, and joint pain are not well grounded.  
As explained above, these disorders are all shown by the 
evidence of record to be either attributed to known clinical 
diagnoses, or not to be chronic disorders.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the October 1997 statement of the case, subsequent 
supplemental statements of the case, and in the above 
discussion.


ORDER

Entitlement to service connection for back pain due to 
undiagnosed illness is denied.
Entitlement to service connection for tiredness and weakness 
due to undiagnosed illness is denied.
Entitlement to service connection for memory loss due to 
undiagnosed illness is denied.
Entitlement to service connection for insomnia due to 
undiagnosed illness is denied.
Entitlement to service connection for skin rash due to 
undiagnosed illness is denied.
Entitlement to service connection for varicose veins due to 
undiagnosed illness is denied.
Entitlement to service connection for joint pain due to 
undiagnosed illness is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

